e:SENDER:
   1:21-cv-00016-MWM      Doc #: 15 Filed:COMPLETE
          COMPLETE THIS SECTION
                                           01/26/21    Page: 1 of 3 PAGEID #:
                                                   THIS SECTION ON DELIVERY


    Complete items 1, 2, and 3.                       A. Signa

    Print your name and address on the reverse                                                                • Agent
    so that we can return the card to you.                                                                    •   Addressee

    Attach this card to the back ofthe^alipiece,      B. Received by (Printed Name)                  C. Date of Delivery
    oronthefront if spacepermits.         CJ/l\jp
 1. Article Addressed to:                             D. Isdelivery addressdifferent from Item 1? • Yes
                                                          If YES, enter delivery address below:               •   No
  GREEN TOWNSHIP, OHIO
  SERVE: FRANK BIRKENHAUER
  ADMINISTRATOR
  6303 HARRISON AVENUE
   Ctocior%<U-i , 0 H-
                                                    3. Service Type                           • Priority Mail E
                                                    • Adult Signature                         • Registered Mail"^"
                                                    ^^dult Signature Restricted Delivery      • Registered Mail Restricted
                                                    ^Certified Mail®                              ~ jlivery
        i590 9402 4898 9032 8860 12                   Certified Mall Restricted Delivery          TReturn Receipt for
                                                    • Collect on Delivery                         Merchandise

 2. Article Number (Transfer from service labei)    • Collect on Delivery Restricted Delivery •   Signature Confirmation™
                                                    • Insured Mail                            •   Signature Confirmation
  7D14 aiSD              DDDl bt.45 T5DE            • insured Mali Restricted Delivery            Restricted Delivery
                                                      (over$500)
 PS Form 3811. July 2015 PSN 7530-02-000-9053                                               Domestic Return Receipt
e: 1:21-cv-00016-MWM     Doc #: 15 Filed: 01/26/21 Page: 2First-Class
              USPS TRACKING#                                of 3 PAGEID
                                                                      Mail
                                                                           #:
                                                                        Postage & Fees Paid
                                                                        USPS
                                                                        Permit No. G-10



                       3^032 flflbD 12
                      ^^ender: Please printvour name, address, and ZIP+4® In this box*
   Pos^lS^it^         -T
       ^ ^
       dn-
         ©
                 OT
                      2         Office of the Clerk
                      <         United States District Court
             n
                      w         Potter Stewart U.S. Courthouse
                                100 East Fifth Street, Room 103
                                Cincinnati. Ohio 45202

                                    (^<er
              Case:
USPS.com® - USPS     1:21-cv-00016-MWM
                 Tracking® Results                 Doc #: 15 Filed: 01/26/21    Page: 3 of 3 PAGEID #: 323
                                                                     https://tooIs.iisps.com/go/TrackConfinnAction?qtc_tLabelsl=701.



           ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOY...


                                                                                                                                FAQs >
        USPS Tracking

                                                  Track Another Package +

                Track Packages                      Get the free Informed Delivery® feature to receive             Learn More
                 Anytime, Anywhere                  automated notifications on your packages
              OittpsV/reg.usp8.coin/xseII?appsUsp8Tiols&refshomepageBanner&appURL=http8%3A%2F%2nnformeddeIivery.usps.com/box/pa8es/intro
                                                                                                                            /startaction)




                                                                                                                             Remove X
               Tracking Number: 70140150000166459502

               Your item was delivered to an individual at the address at 11:49 am on January 19,
                2021 in CINCINNATI, OH 45247.                                                                                               (0
                                                                                                                                            (D
                                                                                                                                            Q.
                                                                                                                                            CT
                                                                                                                                            Q>
                                                                                                                                            O




                Of Delivered
               January 19,2021 at 11:49 am
                Delivered, Left with Individual
                CINCINNATI, OH 45247

               Get Updates




                   Text & Email Updates


                                                                                                                       N/
                   Tracking History


                   Product Information




                                                               See Less




                                   Can't find what you're looking for?

lof2                                                                                                                             1/27/2021,2:04 PM
